Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 1 of 37




                 Exhibit A
 Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 2E-filed
                                                               of 37 for Record
                                                                    11/5/2020 9:54 AM
                                                                    Floyd County, GA


                      IN THE SUPERIOR COURT OF
                       FLOYD COUNTY, GEORGIA


Michael Taylor                      )
                                    )        CIVIL ACTION
                  Plaintiff,        )        FILE NO.:  20CV01953
                                    )
vs.                                 )
                                    )
Georgia-Pacific Wood Products       )
South, LLC                          )
                                    )
                                    )
                  Defendant.        )

                                SUMMONS


TO THE ABOVE NAMED DEFENDANT:

  You are hereby summoned and required to file with the Clerk of said
court and serve upon the Plaintiff's attorney, whose name and address
is:

                     JASON B. SANKER, EQUIRE
              McRae, Smith, Peek, Harman & Monroe, LLP,
                   111 Bridgepoint Plaza, Suite 300
                              PO BOX 29
                        Rome, Georgia 30161

an answer to the petition which is herewith served upon you, within 30
days after service of this summons upon you, exclusive of the day of
service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint.
       5             NOVEMBER
This ________ day of ______________, 2020.

                                    Clerk of Superior Court

                                             /s/ Kelly Steele
                                    BY
                                                     Deputy Clerk
      Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 3E-filed
                                                                    of 37 for Record
                                                                                   11/5/2020 9:54 AM
                                                                                   Floyd County, GA

                          IN THE SUPERIOR COURT OF
                           FLOYD COUNTY, GEORGIA


Michael Taylor
                                                   CIVIL ACTION
                     Plaintiff,                    FILE NO.: 20CV01953

vs.


Georgia-Pacific Wood Products                      JURY TRIAL DEMANDED
South, LLC


                     Defendant.

                             COMPLAINT FOR DAMAGES
                            AND DEMAND FOR JURY TRIAL


       COMES NOW Plaintiff Michael Taylor (hereafter "Plaintiff') by and through his
attorneys of record, and files his Complaint for Damages and Demand for Jury Trial against
Defendant Georgia-Pacific Wood Products South, LLC, (hereafter "Defendant") showing this
Court as follows:


                                     INTRODUCTION
                                              1.

       This is a civil action for monetary damages for discrimination and is brought pursuant to

Age Discrimination in Employment Act of 1967 (29 U.S.C. § 623(a)(1)).



                               JURISDICTION AND VENUE

                                              2.

       This Court has jurisdiction over this civil action because it arises under the Age

Discrimination in Employment Act of 1967 (29 U.S.C. § 623(a)(1)).
     Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 4E-filed
                                                                   of 37 for Record
                                                                                       11/5/2020 9:54 AM
                                                                                       Floyd County, GA

                                                3.

       Venue is proper in this Court pursuant to O.C.G.A. § 9-10-93 because the alleged unlawful

employment practices were committed in Floyd County, Georgia, and Defendant maintains a place

of business and conducts business in Floyd County, Georgia.

                  EXHAUSTION OF ADMINISTRATIVE PROCEDURES

                                                4.

       Plaintiff timely filed a charge of discrimination against Defendant with the Equal

Employment Opportunity Commission (EEOC). Plaintiff files this complaint within ninety (90)

days of receiving a notice of the right to sue from the EEOC. A copy of the right to sue is attached

hereto as Exhibit "A" and incorporated herein by this reference.

                                             FACTS

                                                 5.

       Upon information and belief, the Defendant is a domestic corporation and may properly be

served through its registered agent, CT Corporation System, whose address is 289 S. Culver St.,

Lawrenceville, Georgia, 30046-4805.

                                                 6.

       Plaintiff was an employee for Defendant from 2013 to 2014, after which Plaintiff moved

to work at a different company.

                                                 7.

       In 2016, at the request of one of Defendant's Production Managers, Ken McDonald,

Plaintiff began his second stint as an employee for Defendant.
        Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 5E-filed
                                                                     of 37 for Record
                                                                                       11/5/2020 9:54 AM
                                                                                       Floyd County, GA

                                                  8.

         Plaintiff was abruptly terminated on or about November 29, 2018 following a short meeting

during which no human resources personnel were present. The Plaintiff was 56 years old at that

time.

                                                  9.

         Immediately prior to termination of his employment, Plaintiff worked as an Enviromnental

Health and Safety Manager for Defendant.

                                                 10.

         Plaintiff's salary at the time of his termination was $95,000.00 per year.

                                                 11.

         At the time of Plaintiff's termination, he also had a United Healthcare Gold Plan and a

401(k) account which Defendant contributed to on a dollar for dollar basis up to 8% of Plaintiffs

compensation.

                                                 12.

         Prior to his termination, Plaintiff was not notified of any dissatisfaction with his work

performance in the form of a write-up, meeting with management, or any other means.

                                                 13.

         During the above-referenced meeting, Plaintiff was not given any paperwork.

                                                 14.

         Plaintiff was informed by management that he was terminated due to their displeasure that

Plaintiff completed "hearing tests" in his own handwriting rather than entering the tests into the

"TRAX" system.
     Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 6E-filed
                                                                   of 37 for Record
                                                                                     11/5/2020 9:54 AM
                                                                                     Floyd County, GA

                                               15.

       Many of Defendant's other employees had similarly been delinquent in using the TRAX

system but did not have their employment terminated as a result.

                                               16.

       Following Plaintiff's termination, he was replaced by a young, entry level employee who,

upon information and belief, was/is compensated far less than Plaintiff to perform the same duties

Plaintiff had performed.


                                               17.

       At all times herein mentioned, Plaintiff was discriminated against on account of his age in

violation of the Age Discrimination in Employment Act of 1967, codified at 29 U.S.C. § 623(a)(1),

and he is therefore entitled to an award of consequential damages and attorney's fees.

                                               18.

       The discrimination was intentional, malicious, and reckless and Plaintiff is therefore is

entitled to recover liquidated damages from Defendant at the maximum permitted amount.

WHEREFORE, Plaintiff prays that:

       a) Process issue and the Defendant be served with the Summons and Complaint;

       b) He recovers consequential damages from the Defendant;

       c) He recover attorney's fees and expenses of litigation against Defendant in such an

           amount as may be shown at trial;

       d) He recovers the maximum amount of liquidated damages as permitted by law;

       e) He have a trial by jury; and

       f) He have such other and further relief as may be just and appropriate.
     Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 7 E-filed
                                                                   of 37 for Record
                                                                       11/5/2020 9:54 AM
                                                                       Floyd County, GA

          Respectfully submitted this 5th day of November 2020.

                                          MCRAE, SMITH, PEEK, HARMAN
                                          & MONROE, LLP


P.O. Box 29                               s/Jason B. Sanker, Esq.
Rome, Georgia 30162-0029                  JASON B. SANKER
Phone No.: (706) 291-6223                 Georgia Bar No.: 142463
Facsimile No.: (706) 291-7429             Attorneys for Plaintiff'
jsanker@msp-lawfirm.com
                 Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 8E-filed
                                                                               of 37 for Record
                                                                                                                          11/5/2020 9:54 AM
                                                                                                                          Floyd County, GA
EEOC Form 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                 DISMISSAL AND NOTICE OF RIGHTS
To:        Michael R. Taylor                                                          From:    Atlanta District Office
           872 Friday Road, N.W.                                                               100 Alabama Street, S.W.
           Rome, GA 30165                                                                      Suite 4R30
                                                                                               Atlanta, GA 30303


                            On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                                EEOC Representative                                                  Telephone No.
                                               Aundrea L. Smallwood,
410-2019-05625                                 Investigator                                                         (404) 562-6879
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

      1-     1   Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
                 The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

      LI         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)



                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission

                                                                                                                      AUG 1 U 2020
Enclosures(s)                                                     Darrell E. Graham,                                       (Date Mailed)
                                                                   District Director
cc:
             Terrance Rice                                                           Jason Sanker
             EEO Specialist                                                          MSP ATTORNEYS
             GEORGIA PACIFIC                                                         111 Bridgepoint Plaza
             133 Peachtree Street N.E.                                               Suite 300
             Atlanta, GA 30303                                                       Rome, GA 30161




                                                                EXHIBIT
                                                       b
                                                                 Pr
                Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 9 of 37

                             General Civil and Domestic Relations Case Filing Information Form

                                  ☐ Superior or ☐ State Court of ______________________________
                                    ■                              FLOYD                        County

        For Clerk Use Only
                       11/5/2020 9:54 AM                                                          20CV01953
        Date Filed _________________________                                Case Number _________________________
                        MM-DD-YYYY

Plaintiff(s)                                                                   Defendant(s)
__________________________________________________
TAYLOR      MICHAEL                                                            __________________________________________________
                                                                               GEORGIA-PACIFIC WOOD PRODUCTS SOUTH, LLC
Last              First                  Middle I.     Suffix     Prefix         Last                  First        Middle I.   Suffix   Prefix
__________________________________________________                             __________________________________________________
Last              First                  Middle I.     Suffix     Prefix         Last                  First        Middle I.   Suffix   Prefix
__________________________________________________                             __________________________________________________
Last              First                  Middle I.     Suffix     Prefix         Last                  First        Middle I.   Suffix   Prefix
__________________________________________________                             __________________________________________________
Last              First                  Middle I.     Suffix     Prefix         Last                  First        Middle I.   Suffix   Prefix

Plaintiff’s Attorney ________________________________________
                     JASON B. SANKER                                               Bar Number __________________
                                                                                               142463                    Self-Represented ☐

                                                         Check One Case Type in One Box

        General Civil Cases                                                             Domestic Relations Cases
        ☐           Automobile Tort                                                     ☐            Adoption
        ☐           Civil Appeal                                                        ☐            Dissolution/Divorce/Separate
        ☐           Contract                                                                         Maintenance
        ☐           Garnishment                                                         ☐            Family Violence Petition
        ☐           General Tort                                                        ☐            Paternity/Legitimation
        ☐           Habeas Corpus                                                       ☐            Support – IV-D
        ☐           Injunction/Mandamus/Other Writ                                      ☐            Support – Private (non-IV-D)
        ☐           Landlord/Tenant                                                     ☐            Other Domestic Relations
        ☐           Medical Malpractice Tort
        ☐           Product Liability Tort                                              Post-Judgment – Check One Case Type
        ☐           Real Property                                                       ☐   Contempt
        ☐           Restraining Petition                                                  ☐ Non-payment of child support,
        ☐
        ■
                    Other General Civil                                                      medical support, or alimony
                                                                                        ☐   Modification
                                                                                        ☐   Other/Administrative

☐       Check if the action is related to another action(s) pending or previously pending in this court involving some or all
        of the same parties, subject matter, or factual issues. If so, provide a case number for each.
        ____________________________________________            ____________________________________________
                     Case Number                                              Case Number

☐
■
        I hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
        redaction of personal or confidential information in O.C.G.A. § 9-11-7.1.

☐       Is an interpreter needed in this case? If so, provide the language(s) required. ________________________________
                                                                                                                  Language(s) Required

☐       Do you or your client need any disability accommodations? If so, please describe the accommodation request.
        _________________________________________________________________________________________________________________________
        _________________________________________________________________________________________________________________________
                                                                                                                                           Version 1.1.18
                       Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 10E-filed
                                                                                         37 for Record
                                                                                      of2_6029'6.6V
                     'FF'S ENTRY OF SERVICE                                     SC-85-2                                                 11/16/2020 1:41 PM
                                                                                                                    EXCEL GRAPHIC SERVICES 706 632-4600 888 265-5085 FLC186 507

                                                                                                                                         FloydCourtCounty, GA
                     don No.        doeVOt ci 53                                            Superior Court
                                                                                            State Court
                                                                                            Juvenile Court
                                                                                                                             1
                                                                                                                             ❑
                                                                                                                             0
                                                                                                                                        Magistrate
                                                                                                                                        Probate Court

                      d    Novizmlfaer 5, ). 013-0                                          Georgia                                     F100                        COUNTY




              Attorney's Address:                                                                    Michael                            o
                    PaloRnsq3                                                                                                                                        Plaintiff

              Sctsol-b. 50u\k_en LSt                                                                                              Vs.
              P.O. boy VI
                    GPc 3ogpz- onq
              Name and Address of Party to be Served:
                                                                                                                                   iMocri -Paxiticts
              CT Corfvra-h on (Spiffy) ,P4sitied Acie4                                                                                                            Defendant

              zsq s LLvtr 54-ree +
              Lamie.fley.v GA 3coq(p- Iso5                                                                                                                        Garnishee
                                                                 SHERIFF'S ENTRY OF SERVICE



•             I have this day served the defendant
              personally with a copy of the within action and summons.



                                                                                                                                          0             , ••,
                                                                                                                                                         ▪.--
 cn           I have this day served the defendant                                                                                       M             i--4.;
                                                                                                                                                       ....::   ,....c--)
•0            by leaving a copy of the action and summons at his most notorious place of abode in this county.                          0                       ....,—
FC 0 Delivered same into hands of                                                                                                       m         deszn
                                                                                                                                                      i ibed54Iows:
O

                                                                                                                                         m a: . :.<t..-_,
O
-    Age, about                   years; weight                               pounds; height about                              feet anji                  -1),._iriches;
                                                                                                                                                       .1
Z    domiciled at the residence of defendant.

                                                                                                                                         0           ......t)
CORPORATION




              Served the defendant &-c_ 0 r 3 -% 41- —Pct-c.;     c_    k•A) oo et Pc-c      A,A.cts                              L
              a Corporation, by leaving a copy of the within action and summons with               L —d
              in charge of the office and place of doing business of said Corporation in this County.




    I have this day served the above styled affidavit and summons on the defendant(s) by posting a copy of the same to the door of the
2   premises designated in said affidavit, and on the same day of each posting by depositing a true copy of same in the United States
Y ❑ Mail, First Class, in an envelope properly addressed to the defendant(s) at the address shown in each said summons, with adequate
0   postage affixed thereon, containing notice to the defendant(s) to answer said summons at the place stated in the summons.
I—



(/)
w        Diligent search made and defendant
0Z  1--J not to be found in the jurisdiction of this Court.



              This    lO    day of       Ki o J         ,   20 Zo



                                                                                                                                                      So 3co
                                                                                                                                                                     DEPUTY



              SHERIFF DOCKET               PAGE
                                                               WHITE: Clerk   CANARY: Plaintiff   PINK: Defendant
      Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 11E-filed
                                                                     of 37 for Record
                                                                            11/19/2020 3:37 PM
                                                                             Floyd County, GA

                           IN THE SUPERIOR COURT OF
                            FLOYD COUNTY, GEORGIA

Michael Taylor
                                                 CIVIL ACTION
                    Plaintiff,                   FILE NO.: 20CV01953

vs.


Georgia-Pacific Wood Products
South, LLC


                    Defendant.

          PLAINTIFF'S MOTION FOR LEAVE TO AMEND COMPLAINT
                        TO CORRECT MISNOMER

       COMES NOW Plaintiff Michael Taylor (hereafter "Plaintiff") and files and serves

this Motion for Leave to Amend Complaint to Correct Misnomer (hereafter "Motion"),

pursuant to O.C.G.A. §§ 9-11-15 and 9-10-132 as follows:

                                            1.

       Plaintiff filed his Complaint for Damages and Demand for Jury Trial (hereafter

"Complaint") on November 5, 2020, naming Georgia-Pacific Wood Products South, LLC

(hereafter "Defendant") as the Defendant.

                                            2.

       The Complaint was served on CT Corporation System as the registered agent of

Defendant on November 10, 2020 via personal service at 289 South Culver Street,

Lawrenceville, Georgia 30046-4805. A Return of Service stating the same was filed in this

Court on November 16, 2020.
     Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 12E-filed
                                                                    of 37 for Record
                                                                              11/19/2020 3:37 PM
                                                                               Floyd County, GA



                                              3.

       The undersigned counsel for Plaintiff received correspondence from CT

Corporation System on November 16, 2020, attached hereto as Exhibit "A". It states

Georgia-Pacific Wood Products South, LLC withdrew to do business in the state of

Georgia and therefore the designation of the registered agent is revoked.

                                              4.

       This prompted further investigation, pursuant to which the undersigned counsel

learned that the correct name of the Defendant should be "Georgia-Pacific Wood

Products, LLC", whose registered agent is also CT Corporation System located at 289

South Culver Street, Lawrenceville, Georgia 30046-4805. This is the same agent which

was served with the original Complaint, and the address is also the same.

                                              5.

       Where the real Defendant was properly served, an amendment to correct a

misnomer setting forth the correct identity of the Defendant is not a change of parties but

rather a correction of a misnomer, even if the Statute of Limitation has run. See National

Office Partners, L.P. v. Stanley, 293 Ga. App. 332 (2009).

                                              6.

       Here, the Plaintiff seeks to only change the name of the Defendant from "Georgia-

Pacific Wood Products South, LLC" to "Georgia-Pacific Wood Products, LLC". The

registered agent for the new, correctly named Defendant is identical to the one who has
     Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 13E-filed
                                                                    of 37 for Record
                                                                                             11/19/2020 3:37 PM
                                                                                              Floyd County, GA

already been served with the Complaint in this action. The Plaintiff simply seeks to

correct a misnomer. Specifically, the Plaintiff seeks to remove the word "South".1

                                                     7.

        Once granted leave to amend the Complaint, the Plaintiff will ensure personal

service of the amended Complaint upon Georgia-Pacific Wood Products, LLC.



        For the foregoing reasons, it is appropriate that the Court grant this Motion and

allow the Plaintiff to file an Amended Complaint for Damages and Demand for Jury Trial

which corrects the misnomer. The proposed Amended Complaint is attached hereto as

Exhibit "B".

        Respectfully submitted this 19th day of November 2020.

                                                  MCRAE, SMITH, PEEK, HARMAN
                                                  & MONROE, LLP


P.O. Box 29                                      s/Jason B. Sanker, Esq.
Rome, Georgia 30162-0029                         JASON B. SANKER
Phone No.: (706) 291-6223                        Georgia Bar No.: 142463
Facsimile No.: (706) 291-7429                    Attorneys for Plaintiff
jsanker@msp-lawfirm.com




1 Frankly, CT Corporation System should have recognized this fact and accepted service for Georgia-
Pacific Products, LLC because "an entity in the business of serving as registered agent must be prepared
to recognize the trade names of its clients and also to recognize some misstatements of its clients' names."
See National Office Partners, L.P. v. Stanley, 293 Ga.App. 332, 334 (2008).
      Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 14E-filed
                                                                     of 37 for Record
                                                                                 11/19/2020 3:37 PM
                                                                                  Floyd County, GA

                             IN THE SUPERIOR COURT OF
                              FLOYD COUNTY, GEORGIA

Michael Taylor
                                                  CIVIL ACTION
                     Plaintiff,                   FILE NO.: 20CV01953

vs.


Georgia-Pacific Wood Products
South, LLC


                     Defendant.

                                CERTIFICATE OF SERVICE

       I hereby certify that I am of counsel for Plaintiff, Michael Taylor in the above-stated
case and that I have this day e-filed the PLAINTIFF'S MOTION FOR LEAVE TO AMEND
COMPLAINT TO CORRECT MISNOMER upon which a copy was mailed via US Postal
Service to the following:
                                      CT Corporation System
                                      289 South Culver Street
                                  Lawrenceville, Georgia 30046-4805


       This 19th day of November, 2020.


                                            MCRAE, SMITH, PEEK, HARMAN
                                            & MONROE, LLP


P.O. Box 29                                s/Jason B. Sanker, Esq.
Rome, Georgia 30162-0029                   JASON B. SANKER
Phone No.: (706) 291-6223                  Georgia Bar No.: 142463
Facsimile No.: (706) 291-7429              Attorneys for Plaintiff
jsanker©msp-lawfirm.com
             Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 15E-filed
                                                                            of 37 for Record
Arrow                                                                                                              Page 1 of 3:37
                                                                                                               11/19/2020    1    PM
                                                                                                                Floyd County, GA




  November 10, 2020



  Jason B. Sanker
  McRae, Smith, Peek, Harman & Monroe, LLP
  111 Bridgepoint Plaza, Suite 300,
  Rome, GA 30161

  Re: Michael Taylor, Pltf. vs. Georgia-Pacific Wood Products South, LLC, Dft.

  Case No. 20CV01953

  Dear Sir/Madam:

  Georgia-Pacific Wood Products South LLC withdrew to do business in the State of GA on 02/02/2018. When an
  entity withdraws, the designation of the registered agent is revoked. Service can no longer be taken on behalf of
  this entity.

  CT was unable to forward.

  Very truly yours,



  C T Corporation System

  Log# 538568517

  Sent By Regular Mail

  cc:   --




  (Returned To)

  Jason B. Sanker
  McRae, Smith, Peek, Harman & Monroe, LLP
  111 Bridgepoint Plaza, Suite 300,
  Rome, GA 30161




https://arrow.ctadvantage.com/SOP/SOP_RejectionLetter.aspx.                        orksheetId=538568517... 11/11/2020
      Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 16E-filed
                                                                     of 37 for Record
                                                                            11/19/2020 3:37 PM
                                                                             Floyd County, GA

                           IN THE SUPERIOR COURT OF
                            FLOYD COUNTY, GEORGIA


Michael Taylor
                                              CIVIL ACTION
                    Plaintiff,                FILE NO.: 20CV01953

vs.

Georgia-Pacific Wood Products, LLC            JURY TRIAL DEMANDED

                    Defendant.

                     AMENDED COMPLAINT FOR DAMAGES
                       AND DEMAND FOR JURY TRIAL


       COMES NOW Plaintiff Michael Taylor (hereafter "Plaintiff") by and through his
attorneys of record, and files his Amended Complaint for Damages and Demand for Jury
Trial. The Plaintiff hereby changes the Defendants name from "Georgia-Pacific Wood
Products South, LLC" to "Georgia-Pacific Wood Products, LLC".       Aside from this
revision the Complaint for Damages and Demand for Jury Trial remains unaffected by
this amended pleading.
          Respectfully submitted this      day of                 , 2020.

                                        MCRAE, SMITH, PEEK, HARMAN
                                        & MONROE, LLP


P.O. Box 29                             s/Jason B. Sanker, Esq.
Rome, Georgia 30162-0029                JASON B. SANKER
Phone No.: (706) 291-6223               Georgia Bar No.: 142463
Facsimile No.: (706) 291-7429           Attorneys for Plaintiff
jsanker©msp-lawfirm.com




                                   EXHIBIT
      Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 17 of 37




                            IN THE SUPERIOR COURT OF
                             FLOYD COUNTY, GEORGIA

Michael Taylor                           )
                                         )      CIVIL ACTION
                     Plaintiff,          )      FILE NO.: 20CV01953
                                         )
vs.                                      )
                                         )
Georgia-Pacific Wood Products            )
South, LLC,                              )
                  Defendant.             )

               ORDER GRANTING LEAVE TO AMEND COMPLAINT
                        TO CORRECT MISNOMER

        WHEREAS, the Plaintiff’s Motion for Leave to Amend Complaint to Correct
Misnomer having come before this Court; and

        WHEREAS it is apparent that Plaintiff incorrectly stated the Defendant’s name by
including the word “South”;

        IT IS HEREBY ORDERED that the Plaintiff’s Complaint shall be amended to
correct the misnomer and properly state the Defendant’s name as Georgia-Pacific Wood
Products, LLC.
        So Ordered this ____ day of November, 2020.

                                         ______________________________________
                                         Honorable William Sparks
                                         Floyd Co. Superior Court
Order Prepared By:

McRAE, SMITH, PEEK, HARMAN & MONROE, LLP

s/Jason B. Sanker
Attorney for Plaintiff
Georgia State Bar No. 142463
P.O. Box 29
Rome, Georgia 30162-0029
(706) 291-6223
       Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 18 of 37


             IN THE SUPERIOR COURT FOR THE STATE OF
                            COUNTY OF FLOYD                         fEED2INa!OFFICE0Cpt14/-4
                                                                           DEC 2'9 MO
MICHAEL TAYLOR,                            )
                                           )
      Plaintiff,                           )                                  CLERK
                                           )
VS.                                        ) CIVIL ACTION NO. 20CV01953JFL002
                                           )
GEORGIA-PACIFIC WOOD                       )
PRODUCTS SOUTH, LLC,                       )
    Defendant.                             )

                   ORDER DENYING LEAVE TO AMEND COMPLAINT
                            TO CORRECT MISNOMER

      The plaintiff filed this action on November 5, 2020, against Georgia-Pacific Wood

Products South, LLC (hereinafter "GPWP South"). Service of process was made upon CT

Corporation System (hereinafter "CT"), the defendant's apparent registered agent, on

November 10, 2020, and the Sheriffs Entry of Service was filed on November 16, 2020.

On November 19, 2020, the plaintiff filed a "Motion for Leave to Amend Complaint to

Correct Misnomer" alleging that CT notified the plaintiff that GPWP South "...withdre         v

to do (sic) business in the State of GA on 02/02/2018..." and that its status as registered

agent for this entity was revoked. This prompted "further investigation" by the plaintiff

which led to his conclusion that the proper defendant which should have been named and

served is Georgia-Pacific Wood Products, LLC (hereinafter "GPWP") for which CT was

also the registered agent.

      The Court finds the plaintiffs motion is controlled by the decision of the Georgia

Court of Appeals in National Office Partners, L.P. v Stanley, 293 Ga. App. 332 (2008). In

that case, the plaintiff, Stanley, sued National Office Partners Capitol, LP (hereinafter

"NOP Capitol") instead of the intended defendant, National Office Partners, L.P.

                                          Page 1 of 3
       Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 19 of 37


(hereinafter "NOP"). The lawsuit was served on CT as registered agent for NOP Capitol.

It was undisputed that NOP Capitol was not a corporation or limited partnership

registered to do business in Georgia. CT returned the papers to Stanley's counsel with a

note indicating that it was not the registered agent for NOP Capitol. There was no

indication that NOP was ever served or was otherwise notified of the suit. Ultimately,

Stanley obtained a default judgment against NOP Capitol and years later moved to

correct the "misnomer" by substituting NOP for NOP Capitol thereby making NOP

subject to the default judgment. The Court of Appeals reversed the trial court's order

permitting the amendment based upon the plaintiffs failure to effect proper service on

NOP, finding that Stanley was required to move for substitution of a new party

defendant.

      Like Stanley, the plaintiff contends GPWP was properly served through its

registered agent, CT, and so a correction of a misnomer under O.C.G.A. §9-10-132 is

appropriate. "Where the real defendant was properly served... an amendment to correct,

a misnomer to set forth the correct identity of [the] defendant is not a change of

parties..." Id. at 333 (quoting Foskey v Vidalia City School, 258 Ga. App. 298, 300 (2002).

It is also true that an "entity in the business of serving as registered agent must be

prepared to recognize the trade names of its clients and also to recognize some

misstatements of its clients' names." Id. at 334 (quoting Carrier Transicold Div. v.

Southeast Appraisal Resource Assoc., 233 Ga. App. 176, 177 (1998)). "On the other hand,

where the substantive provisions of the complaint show that the defendant is not the

client of the registered agent, the registered agent acts appropriately in returning the

complaint to the plaintiff." Id. at 334.

                                           Page 2 of 3
         Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 20 of 37


        It appears from the plaintiffs motion that the named defendant, GPWP South, is,

or was, an entity registered to do business in Georgia. As such, service upon CT, as

agent for GPWP South, was not proper service on GPWP, even though the same

registered agent was served. Under these circumstances, the plaintiff is required to seek

leave of the Court to add or substitute a party defendant who would then be required to

be served with process. Like Stanley, the plaintiff now argues that CT should have

known the plaintiff intended to sue and serve GPWP South, but the mere fact that CT

happens to be the registered agent for both entities does not place the burden on CT to

determine which party the plaintiff intended to sue. There is also no evidence upon

which this Court could conclude that the GPWP South and GPWP are alter egos, sister

corporations, or successor entities, although they may very well be such. Because GPWP

South is, or at least was, an entity authorized to do business in Georgia, allowing an

amendment to substitute a new party defendant would be improper.'

        For the foregoing reasons, the Court hereby DENIES the Motion for Leave to

Amend the Complaint to Correct a Misnomer, but the Court will entertain a Motion for

Leave to Substitute the proper defendant.

        IT IS SO ORDERED this 28th day of                      cexv er, 202



                                                            F. Sparks, J ge
                                                    Floyd County Superior Court
                                                    Rome Judicial Circuit




 it is worth noting the plaintiff indicates that if its motion is granted it "will ensure personal service of the amended
complaint upon Georgia-Pacific Wood Products, LLC," but such service would not be required if this case involved a simple
misnomer.
                                                            Page 3 of 3
      Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 21E-filed
                                                                     of 37 for Record
                                                                            1/8/2021 11:21 AM
                                                                            Floyd County, GA

                            IN THE SUPERIOR COURT OF
                             FLOYD COUNTY, GEORGIA

Michael Taylor
                                                 CIVIL ACTION
                     Plaintiff,                  FILE NO.: 20CV01953

vs.


Georgia-Pacific Wood Products
South, LLC


                     Defendant

      PLAINTIFF'S MOTION FOR LEAVE TO SUBSTITUTE PARTY DEFENDANT

        COMES NOW Plaintiff Michael Taylor (hereafter "Plaintiff") and files and serves

this Motion for Leave to Substitute Party Defendant (hereafter "Motion"), pursuant to

O.C.G.A. § 9-11-15 and 9-11-21, showing as follows:

                                            1.

        Plaintiff filed his Complaint for Damages and Demand for Jury Trial (hereafter

"Complaint") on November 5, 2020, naming Georgia-Pacific Wood Products South, LLC

as the Defendant.

                                            2.

        The Complaint was served on CT Corporation System as the registered agent of

Georgia-Pacific Wood Products South, LLC on November 10, 2020 via personal service at

289 South Culver Street, Lawrenceville, Georgia 30046-4805. The Return of Service was

filed in this Court on November 16, 2020.




                                            1
    Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 22E-filed
                                                                   of 37 for Record
                                                                                 1/8/2021 11:21 AM
                                                                                 Floyd County, GA

                                             3.

       The undersigned counsel for Plaintiff received correspondence from CT

Corporation System on November 16, 2020, attached hereto as Exhibit "A". It states, in

pertinent part, that "Georgia-Pacific Wood Products South, LLC withdrew to do [sic]

business in the State of GA on 02/02/2018. When an entity withdraws, the designation

of the registered agent is revoked. Service can no longer be taken on behalf of this entity."

                                             4.

       This prompted further investigation, pursuant to which Plaintiff learned that the

correct name of the Defendant is "Georgia-Pacific Wood Products, LLC", whose

registered agent is also CT Corporation System located at 289 South Culver Street,

Lawrenceville, Georgia 30046-4805. This is the same agent which was served with the

original Complaint, and its address is also the same.

                                             5.

       Consequently, Plaintiff filed a Motion for Leave to Amend Complaint to Correct

Misnomer ("Motion to Correct Misnomer") on November 19, 2020 seeking to change the

name of the Defendant from "Georgia-Pacific Wood Products South, LLC" to "Georgia-

Pacific Wood Products, LLC."

                                             6.

       This Court's Order Denying Leave to Amend Complaint to Correct Misnomer was

filed on December 29, 2020. In the Order, this Court stated that while it had denied

Plaintiff's Motion to Correct Misnomer, it "will entertain a Motion for Leave to Substitute

the proper defendant".

                                              2
    Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 23E-filed
                                                                   of 37 for Record
                                                                                  1/8/2021 11:21 AM
                                                                                  Floyd County, GA

                                              7.

       Plaintiff now submits this Motion seeking leave to substitute "Georgia-Pacific

Wood Products, LLC" for "Georgia-Pacific Wood Products South, LLC" as the party

defendant in this action.

                                             8.

        "Under the Civil Practice Act, different parties, who have not been served, can be

added, dropped, or substituted only upon motion and court order. This means that a

party, who has never been served and who is not so closely related to a party served as

to be an alter ego, and has been mistaken for a real or fictional party, who was served,

can only be substituted by amendment and court order in the exercise of the sound

discretion of the court." Foskey v. Vidalia City School, 258 Ga. App. 298, 302 (2002).

                                              9.

       A plaintiff is permitted to amend his complaint to change the party against whom

his claim is asserted, and said amendment relates back to the date of the original pleading,

if three (3) criteria are met:

       (1)   the claim asserted in the amended pleading arises out of the conduct,

             transaction, or occurrence set forth in the original pleading;

       (2)   the party to be added has received notice, within the statute of limitations

             period, of the institution of the action and will not be prejudiced in

             maintaining his defense on the merits; and




                                              3
    Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 24E-filed
                                                                   of 37 for Record
                                                                               1/8/2021 11:21 AM
                                                                               Floyd County, GA

       (3)    the party to be added knew or should have known that, but for a mistake

              concerning the identity of the property party, the action would have been

              brought against him.

O.C.G.A. § 9-11-15(c); Smith v. Morris, Manning & Martin, LLP, 293 Ga.App. 153, 167

(2008). Because of this rule, if the original action was filed prior to being barred by the

statute of limitation, an amendment to such action would not be barred by the statute

even though the statutory period had run during the interim. Hines v. Rutherford, 67 Ga.

606 (1881).

                                           10.

       In addition, when a party defendant is substituted after the applicable limitations

period, the amendment can relate back if "there is evidence that the failure to notify the

real party was the result of an obvious mistake and it is apparent that the substituted

party was the apparent defendant and the action always was against him." Bailey v.

Kemper Group, 182 Ga. App. 604, 605 (1987).

                                           11.

       Here, this Motion should be granted because the criteria set forth in O.C.G.A. § 9-

11-5(c) and Smith (supra) support Plaintiff's proposed substitution of Georgia-Pacific

Wood Products, LLC as the party defendant and relation back to the date of the original

pleading. Specifically:

       (1) the allegations contained in plaintiff's proposed Amended Complaint for

             Damages and Demand for Jury Trial (attached as Exhibit "B" and hereafter

             referred to as "Amended Complaint") are identical to those set forth in

                                              4
     Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 25E-filed
                                                                    of 37 for Record
                                                                                                     1/8/2021 11:21 AM
                                                                                                     Floyd County, GA

             Plaintiff's original complaint and thus clearly arise out of the same conduct,

             transaction, and occurrence set forth in Plaintiff's original pleading;

        (2) Georgia-Pacific Wood Products, LLC received sufficient actual notice of the

             institution of an action against it within the applicable statute of limitation

             period via service of process on its registered agerti and

         (3) the failure to name Georgia-Pacific Wood Products, LLC as the defendant in

             the original complaint was clearly the result of a mistake. The Complaint

             demonstrates that this case alleges discriminatory acts by Plaintiff's employer

             which has now been identified as Georgia-Pacific Wood Products, LLC and

             NOT Georgia-Pacific Wood Products South, LLC. The undersigned simply

             mistakenly added the word "South" to the name of the properly named

             defendant.

                                                        12.

         Furthermore, even if the criteria set forth in O.C.G.A. § 9-11-15(c) and Smith had

not been met, Plaintiffs' Motion should still be granted pursuant to the Bailey decision

because the failure to notify the real party, Georgia-Pacific Wood Products, LLC, was the

result of an obvious mistake, and it is apparent that it was the intended defendant against

whom the action was to be brought.



1 The Complaint had to be filed within 90 days of Plaintiff's receipt of the Notice of Right to Sue from the EEOC on
August 18, 2020. Suit was filed on November 5, 2020 and service was perfected five (5) days later on November 10,
2020. It is also noteworthy that Georgia-Pacific Wood Products, LLC filed a position statement on August 7, 2019 in
response to Plaintiff's EEOC charge and therefore had notice of Plaintiff's claim more than a year before the
limitations period expired. Plaintiff has not included a copy as an exhibit because the EEOC instructed that it was
not to be shared except with persons with whom Plaintiff has a privileged relationship. A copy will be made available
if this Court orders production of the same.

                                                         5
    Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 26E-filed
                                                                   of 37 for Record
                                                                                1/8/2021 11:21 AM
                                                                                Floyd County, GA

                                            13.

       The Plaintiff also shows this honorable court that there will be no prejudice to

Georgia-Pacific Wood Products, LLC on account of its substitution as the party defendant

in this case. The fact that Georgia-Pacific Wood Products, LLC is being substituted after

the applicable limitations period does NOT qualify as prejudice. See Cannon v. Oconee

County, 353 Ga. App. 296, 301 (2019). Also, the original lawsuit was filed only two (2)

months ago and no discovery has been conducted thus far. Georgia-Pacific Wood

Products, LLC will have a full and fair opportunity to defend itself in this action.

                                            14.

       If granted leave to amend the Complaint, the Plaintiff will promptly ensure

personal service of the Amended Complaint.

                                            15.

       For the foregoing reasons, it is appropriate that the Court grant this Motion and

allow the Plaintiff to file his Amended Complaint, substituting Georgia-Pacific Wood

Products, LLC as the party defendant.



       Respectfully submitted this 8th day of January 2021.

                                          MCRAE, SMITH, PEEK, HARMAN
                                          & MONROE, LLP


P.O. Box 29                               s/Jason B. Sanker, Esq.
Rome, Georgia 30162-0029                  JASON B. SANKER
Phone No.: (706) 291-6223                 Georgia Bar No.: 142463
Facsimile No.: (706) 291-7429             Attorneys for Plaintiff
jsanker@msp-lawfirm.com

                                             6
      Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 27E-filed
                                                                     of 37 for Record
                                                                              1/8/2021 11:21 AM
                                                                              Floyd County, GA


                             IN THE SUPERIOR COURT OF
                              FLOYD COUNTY, GEORGIA

Michael Taylor
                                                   CIVIL ACTION
                      Plaintiff,                   FILE NO.: 20CV01953

vs.


Georgia-Pacific Wood Products
South, LLC


                      Defendant.

                                CERTIFICATE OF SERVICE

        I hereby certify that I am of counsel for Plaintiff, Michael Taylor, in the above-
stated case and that I have this day e-filed the PLAINTIFF'S MOTION FOR LEAVE TO
SUBSTITUTE PARTY DEFENDANT and served a copy via US Postal Service mail to the
following:
                                       CT Corporation System
                                       289 South Culver Street
                                   Lawrenceville, Georgia 30046-4805


        This 8th day of January, 2021.


                                             MCRAE, SMITH, PEEK, HARMAN
                                             & MONROE, LLP


P.O. Box 29                                 s/Jason B. Sanker, Esq.
Rome, Georgia 30162-0029                    JASON B. SANKER
Phone No.: (706) 291-6223                   Georgia Bar No.: 142463
Facsimile No.: (706) 291-7429               Attorneys for Plaintiff
jsanker@msp-lawfirm.com




                                               7
        Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 28E-filed
                                                                       of 37 for Record
                                                                                                                1/8/2021
                                                                                                               E-filed  for 11:21
                                                                                                                            RecordAM
Arrow                                                                                                            Floyd County,
                                                                                                              11/116120           GA
                                                                                                                             :37 PM
                                                                                                               Floyd County, GA




  November 10, 2020



  Jason B. Sanker
  McRae, Smith, Peek, Harman & Monroe, LIP
  111 Bridgepoint Plaza, Suite 300,
  Rome, GA 30161

  Re: Michael Taylor, Pltf. vs. Georgia-Pacific Wood Products South, LLC, Dft.

  Case No. 20CV01953

  Dear Sir/Madam:

  Georgia-Pacific Wood Products South LLC withdrew to do business in the State of GA on 02/02/2018. When an
  entity withdraws, the designation of the registered agent is revoked. Service can no longer be taken on behalf of
  this entity.

  CT was unable to forward.

  Very truly yours,



  C T Corporation System

  Log# 538568517

  Sent By Regular Mait

  cc: --




  (Returned To)

  Jason B. Sanker
  McRae, Smith, Peek, Harman & Monroe, LLP
  111 Bridgepoint Plaza, Suite 300,
  Rome, GA 30161



https://arrow.etadvantage.com/SOP/SOP_ ejec,                                         rksheetid=538568517... 11/11/2020
      Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 29E-filed
                                                                     of 37 for Record
                                                                            1/8/2021 11:21 AM
                                                                            Floyd County, GA

                             IN THE SUPERIOR COURT OF
                              FLOYD COUNTY, GEORGIA


Michael Taylor                            )
                                          )      CIVIL ACTION
                      Plaintiff,          )      FILE NO.: 20CV01953
                                          )
vs.                                       )
                                          )
Georgia-Pacific Wood Products, LLC        )      JURY TRIAL DEMANDED
                                          )
                      Defendant.          )

                       AMENDED COMPLAINT FOR DAMAGES
                         AND DEMAND FOR JURY TRIAL

        COMES NOW Plaintiff Michael Taylor (hereafter "Plaintiff") by and through his
attorneys of record, and files his Amended Complaint for Damages and Demand for Jury
Trial. The Plaintiff hereby substitutes "Georgia-Pacific Wood Products, LLC" as the new
defendant, replacing "Georgia-Pacific Wood Products South, LLC".          The original
Complaint for Damages and Demand for Jury Trial is hereby amended to name "Georgia-
Pacific Wood Products, LLC" in place of "Georgia-Pacific Wood Products South, LLC" at
each and every mention of the latter in the original Complaint for Damages and Demand
for Jury Trial.
      Aside from these specifically states revisions, the Complaint for Damages and
Demand for Jury Trial remains otherwise unaltered by this pleading.
            Respectfully submitted this 8th day of January, 2021.

                                           MCRAE, SMITH, PEEK, HARMAN
                                           & MONROE, LLP


P.O. Box 29                                s/Jason B. Sanker, Esq.
Rome, Georgia 30162-0029                   JASON B. SANKER
Phone No.: (706) 291-6223                  Georgia Bar No.: 142463
Facsimile No.: (706) 291-7429              Attorneys for Plaintiff
jsanker@msp-lawfirm.com
      Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 30 of 37




                             IN THE SUPERIOR COURT OF
                              FLOYD COUNTY, GEORGIA

Michael Taylor
                                                   CIVIL ACTION
                      Plaintiff,                   FILE NO.: 20CV01953

vs.


Georgia-Pacific Wood Products
South, LLC


                      Defendant.


                     ORDER SUBSTITUTING PARTY DEFENDANT


        This matter is before the court on Plaintiffs Motion for Leave to Substitute Party

Defendant in this action, pursuant to 0.C.G.A. Sections 9-11-15 and 9-11-21. After considering

Plaintiffs motion, the Court finds that Georgia-Pacific Wood Products, LLC should be

substituted as the proper Defendant in this action. Plaintiff is granted leave to amend the

Complaint, substituting Georgia-Pacific Wood Products, LLC as the party Defendant, and

perfect service upon Georgia-Pacific Wood Products, LLC by and through its registered agent.

The court further finds that Plaintiffs amendment shall relate back to the filing of the initial

petition on November 5, 2020.



       This        day of                     , 2021.



                                            William F. Sparks, Judge
                                            Floyd County Superior Court
                                            Rome Judicial Circuit




                                               1
    Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 31E-filed
                                                                   of 37 for Record
                                                                1/8/2021 11:21 AM
                                                                Floyd County, GA

PREPARED BY:

MCRAE, SMITH, PEEK, HARMAN,
& MONROE, LLP

s/Jason B. Sanker, Esq.
JASON B. SANKER
Georgia Bar No. 142463
Attorneys for Plaintiff
P.O. Box 29
Rome, Georgia 30162-0029
(770) 291-6223




                                    2
      Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 32 of 37




                             IN THE SUPERIOR COURT OF
                              FLOYD COUNTY, GEORGIA

Michael Taylor
                                                   CIVIL ACTION
                      Plaintiff,                   FILE NO.: 20CV01953

vs.


Georgia-Pacific Wood Products
South, LLC
                                                                     RED INOFFICE
                      Defendant.                                             JAN 1 2021

                     ORDER SUBSTITUTING PARTY DEFENDANT
                                                                                            CLERK


       This matter is before the court on Plaintiffs Motion for Leave to Substitute Party

Defendant in this action, pursuant to O.C.G.A. Sections 9-11-15 and 9-11-21. After considering

Plaintiff's motion, the Court finds that Georgia-Pacific Wood Products, LLC should be

substituted as the proper Defendant in this action. Plaintiff is granted leave to amend the

Complaint, substituting Georgia-Pacific Wood Products, LLC as the party Defendant, and,

perfect service upon Georgia-Pacific Wood Products, LLC by and through its registered agent.

The court further finds that Plaintiffs amendment shall relate back to the filing of the initial

petition on November 5, 2020.



       This 0      day of    JAI/MI           , 202



                                              illiam F. Sparks, dge
                                            Floyd County Su nor Court
                                            Rome Judicial Circuit
                                                                 t -rues Tor mecoro
    Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 33 of 37
                                                                 1/8/2021 11:21 AM
                                                                 Floyd County, GA

PREPARED BY:

MCRAE, SMITH, PEEK, HARMAN,
& MONROE, LLP

s/Jason B. Sanker, Esq.
JASON B. SANKER
Georgia Bar No. 142463
Attorneys for Plaintiff
P.O. Box 29
Rome, Georgia 30162-0029
(770) 291-6223




                                     2
      Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 34E-filed
                                                                     of 37 for Record
                                                                            1/11/2021 1:38 PM
                                                                            Floyd County, GA

                             IN THE SUPERIOR COURT OF
                              FLOYD COUNTY, GEORGIA


Michael Taylor                             )
                                           )     CIVIL ACTION
                      Plaintiff,           )     FILE NO.: 20CV01953
                                           )
vs.                                        )
                                           )
Georgia-Pacific Wood Products, LLC         )     JURY TRIAL DEMANDED
                                           )
                      Defendant.           )

                       AMENDED COMPLAINT FOR DAMAGES
                         AND DEMAND FOR JURY TRIAL

         COMES NOW Plaintiff Michael Taylor (hereafter “Plaintiff”) by and through his
attorneys of record, and files his Amended Complaint for Damages and Demand for Jury
Trial. The Plaintiff hereby substitutes “Georgia-Pacific Wood Products, LLC” as the new
defendant, replacing “Georgia-Pacific Wood Products South, LLC”.          The original
Complaint for Damages and Demand for Jury Trial is hereby amended to name “Georgia-
Pacific Wood Products, LLC” in place of “Georgia-Pacific Wood Products South, LLC” at
each and every mention of the latter in the original Complaint for Damages and Demand
for Jury Trial.
      Aside from these specifically states revisions, the Complaint for Damages and
Demand for Jury Trial remains otherwise unaltered by this pleading.
            Respectfully submitted this 11th day of January, 2021.

                                           MCRAE, SMITH, PEEK, HARMAN
                                           & MONROE, LLP


P.O. Box 29                                s/Jason B. Sanker, Esq.
Rome, Georgia 30162-0029                   JASON B. SANKER
Phone No.: (706) 291-6223                  Georgia Bar No.: 142463
Facsimile No.: (706) 291-7429              Attorneys for Plaintiff
jsanker@msp-lawfirm.com
      Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 35E-filed
                                                                     of 37 for Record
                                                                              1/11/2021 1:38 PM
                                                                              Floyd County, GA


                             IN THE SUPERIOR COURT OF
                              FLOYD COUNTY, GEORGIA


Michael Taylor                               )
                                             )     CIVIL ACTION
                      Plaintiff,             )     FILE NO.: 20CV01953
                                             )
vs.                                          )
                                             )
Georgia-Pacific Wood Products, LLC           )
                                             )
                      Defendant.             )


                                CERTIFICATE OF SERVICE


        I hereby certify that I am of counsel for Plaintiff, Michael Taylor, in the above-
stated case and that I have this day e-filed the AMENDED COMPLAINT FOR
DAMAGES AND DEMAND FOR JURY TRIAL and served a copy via US Postal Service
mail to the following:
                                       CT Corporation System
                                       289 South Culver Street
                                   Lawrenceville, Georgia 30046-4805


        This 11th day of January, 2021.


                                             MCRAE, SMITH, PEEK, HARMAN
                                             & MONROE, LLP


P.O. Box 29                                  s/Jason B. Sanker, Esq.
Rome, Georgia 30162-0029                     JASON B. SANKER
Phone No.: (706) 291-6223                    Georgia Bar No.: 142463
Facsimile No.: (706) 291-7429                Attorneys for Plaintiff
jsanker@msp-lawfirm.com
Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 36 of 37




                      IN THE SUPERIOR COURT OF
                       FLOYD COUNTY, GEORGIA


Michael Taylor                       )
                                     )     CIVIL ACTION
                  Plaintiff,         )     FILE NO.: 20CV01953
                                     )
vs.                                  )
                                     )
Georgia-Pacific Wood Products, LLC   )
                                     )
                  Defendant.         )

                               SUMMONS

TO THE ABOVE NAMED DEFENDANT:

  You are hereby summoned and required to file with the Clerk of said
court and serve upon the Plaintiff's attorney, whose name and address
is:

                    JASON B. SANKER, EQUIRE
             McRae, Smith, Peek, Harman & Monroe, LLP,
                  111 Bridgepoint Plaza, Suite 300
                             PO BOX 29
                       Rome, Georgia 30161

an answer to the petition which is herewith served upon you, within 30
days after service of this summons upon you, exclusive of the day of
service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint.
      12th          January
This ________ day of ______________, 2020. 2021

                                     Clerk of Superior Court

                                          /s/ Amanda Ruddell
                                     BY
                                                  Deputy Clerk
                          Case 4:21-cv-00034-HLM-WEJ Document 1-1 Filed 02/12/21 Page 37E-filed for Record
                                                                                         of 37 .2/oo io60
                             ENTRY OF SERVICE                                     SC-85-2                                                  1/21/2021 11:43 AM
                                                                                                                       EXCEL GRAPHIC SERVICES 706 632-4600 888 265-5085 FLC186 507


                                                                                              Superior Court                                 FloydCourt
                                                                                                                                           Magistrate County, GA
               Civil Action No.   8100\10 I cn                                                State Court                                  Probate Court
                                                                                              Juvenile Court
               Date Filed Nover                            &03        0                       Georgia                                                                  COUNTY




               Attorney's
                     stt) Address:                                                                  Michael Taxi or
                                                                                                                                                                       Plaintiff
               ms
               )..tSo                          ul                                                                                    Vs.
                      60\i, -2/31
                I- co      6P.c. 30\ L07.- "00c1
               Name and Address of Party to be Served:

               CT CprpoCaA-1Q SO-em )                                PN044ciod .1w4
               TO 8. Culver &rcee.5 -
                1—ax,0 cen, eovi I lei GA (3,0                        — 1-1g()S.                                                                                      Garnishee
                                                                     SHERIFF'S ENTRY OF SERVICE



•              I have this day served the defendant
               personally with a copy of the within action and summons.
a.




               I have this day served the defendant
NOTORIOUS




               by leaving a copy of the action and summons at his most notorious place of abode in this county.
            O Delivered same into hands of                                                                                                           described as follows:
              Age, about                   years; weight                        pounds; height about                               feet and                        inches;
              domiciled at the residence of defendant.                                                                                                --
                                                                                                                                         X)
                                                                                                                                         rn
                                                                                                                                                     _
                                                                                                                                                    ,..,...
                                                                                                                                                            n -
zO                                                 .             - r•                                                                      m c_, .......
                                                                                                                                           ........
                                                                                                                                                            (---)
aCC
 17-          Served the defendant C..,- .e.ui- s \ c-- Pc1c-A t I C- 1/3 0 C> ("1 Prod v.+. r "-                L LC                        _.,...            t.J)
                                                                                                                                                               ,...) 2
0           pra Corporation, by leaving a copy of the within action and summons with                L.,               d .._     ilc-                          . -.<
0.
cc
              in charge of the office and place of doing business of said Corporation in this County.                                                , •-+
0


▪     I have this day served the above styled affidavit and summons on the defendant(s) by posting a copy of the same to the door of the
2     premises designated in said affidavit, and on the same day of each posting by depositing a true copy of same in the United States
od EJ
•     Mail, First Class, in an envelope properly addressed to the defendant(s) at the address shown in each said summons, with adequate
c.)   postage affixed thereon, containing notice to the defendant(s) to answer said summons at the place stated in the summons.



•               Diligent search made and defendant
0z          I—I not to be found in the jurisdiction of this Court.
 z


               This     IC    day of        Jan             , 20 Zt


                                                                                                                                                                      So
                                                                                                                                                                       DEPUTY



               SHERIFF DOCKET                  PAGE
                                                                 WHITE: Clerk   CANARY: Plaintiff   PINK: Defendant
